DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringgenberg et al. (US 2002/0017387) in view of Harrigan et al. (US 2011/0198078).
Ringgenberg et al. disclose a method to perform an in-situ determination of a formation property of a downhole formation, the method comprising: deploying a downhole tool (86) into a borehole that is drilled through a formation; isolating (with 24 and 32) a source zone (86) of the borehole from an injection zone of the borehole; while the source zone of the borehole is isolated from the injection zone of the borehole: withdrawing, at the source zone, an injection fluid that partially fills the source zone of the borehole (see paragraph 43); flowing the injection fluid from the source zone, through an internal annulus (see paragraph 43 and see figure 2, wherein the fluid flows through tool 86 which is considered an internal annulus) that fluidly connects the source 
With respect to claim 2, Ringgenberg et al. in view of Harrigan et al. disclose further comprising partially filling the source zone of the borehole with a formation fluid, wherein the injection fluid that partially fills the source zone of the borehole is at least one component of the formation fluid (see paragraph 38).
With respect to claim 3, Ringgenberg disclose disclose further comprising partially filling the source zone of the borehole with a drilling fluid, wherein the injection fluid that partially fills the source zone of the borehole is at least one component of the drilling fluid (see paragraph 43).
With respect to claim 6, Ringgenberg et al. disclose further comprising partially filling the source zone of the borehole with petroleum of a hydrocarbon reservoir that is deposited in the formation, wherein the injection fluid that partially fills the source zone of the borehole is petroleum (see paragraph 38).

With respect to claim 8, Ringgenberg in view of Harrigan et al. disclose wherein determining the at least one formation property of the first portion of the formation comprises determining a fluid injection potential of the first portion of the formation (see paragraph 60, wherein Harrigan et al. disclose determining petrophysical properties, and it would have been within one of skill in the art to have selected potential as a petrophysical property and it is one of a finite number of properties to access).
With respect to claim 9, Ringgenberg in view of Harrigan et al. disclose further comprising determining a flow rate of the injection fluid flowing through the first portion of the formation, wherein determining the at least one property of the first portion of the formation is based on the flow rate of the injection fluid flowing through the first portion of the formation (see paragraph 78, wherein flow rates are determined).
With respect to claim 10, Ringgenberg in view of Harrigan et al. disclose further comprising: obtaining a sample of the injection fluid; and determining one or more properties of the injection fluid, wherein determining the at least one property of the first portion of the formation comprises determining the at least one property based on one or more properties of the injection fluid (see paragraph 59).
With respect to claim 11, Ringgenberg in view of Harrigan et al. disclose wherein injecting the injection fluid into the first portion of the formation comprises injecting the injection fluid at an approximate constant injection rate that is below a fracture pressure 
With respect to claim 12, Ringgenberg in view of Harrigan et al. disclose further comprising testing a mobility of the first portion of the formation prior to injecting the injection fluid into the first portion of the formation, wherein the injection fluid is injected at a rate that is based on the mobility of the first portion of the formation (see paragraph 26, wherein tests are performed over a range of flow rates in high mobility formations).
	With respect to claim 13, Ringgenberg in view of Harrigan et al. disclose further comprising after injecting the injection fluid into the first portion of the formation, determining at least one of a flow rate, a density, a viscosity, and a pressure of petroleum flowing out of the first portion of the formation into the injection zone of the borehole (see paragraph 38).
With respect to claim 14, Ringgenberg et al. in view of Harrigan et al. does not disclose a third and fourth zone.  However, it would have been obvious to have included more zones and more probes and sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
With respect to claim 15, Ringgenberg in view of Harrigan et al. disclose further comprising: measuring a pulse of the injection fluid while the injection fluid is injected into the first portion of the formation; and determining a pressure of the injection fluid based on the pulse of the injection fluid (see paragraph 61, wherein pulse sources are emitted into the formation).
.

3.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringgenberg et al. in view of Harrigan et al. in further view of Ayan et al. (USP 9,051,822).
With respect to claim 4, Ringgenberg in view of Harrigan et al. does not disclose an additive.  Ayan et al. disclose injecting a fluid with an additive to increase its viscosity (see column 12 lines 3-11).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Ringgenberg et al. in view of Harrigan et al. by including an additive as taught by Ayan et al. for the purpose of increasing the viscosity of the injected fluid.
With respect to claim 5, Ringgenberg in view of Harrigan et al. as modified disclose further comprising determining one or more properties of a mixture of the drilling fluid and the additive, wherein determining the at least one formation property of the first portion of the formation comprises determining the at least one formation property of the first portion of the formation based on the one or more properties of the mixture (see paragraph 60).

Allowable Subject Matter
4.	Claims 17-20 allowed.
Response to Arguments
5.	Applicant’s arguments and amendments, filed 2/15/22, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 1-16 over Ringgenberg in view of Harrigan et al.  Ringgenberg in view of Harrigan et al. teach claim 1 and the dependent claims as noted above.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672